Name: Commission Implementing Regulation (EU) NoÃ 1235/2012 of 19Ã December 2012 amending Annex I to Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  cooperation policy;  health;  trade;  trade policy;  international trade;  foodstuff
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 350/44 COMMISSION IMPLEMENTING REGULATION (EU) No 1235/2012 of 19 December 2012 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of food incidents notified through the Rapid Alert System for Food and Feed, the findings of audits to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, for consignments of dried vine fruit from Afghanistan, watermelons from Brazil, strawberries from China, peas and beans from Kenya, mint from Morocco, watermelon seeds and derived products from Sierra Leone and certain herbs, spices and vegetables from Vietnam, the relevant sources of information indicate the emergence of new risks and/or a degree of non-compliance with the relevant safety requirements, thereby warranting the introduction of an increased level of official controls. Entries concerning those consignments should be therefore included in the list. (5) The list should also be amended to decrease the intensity of official controls of the commodities for which the available information indicates an overall improvement of compliance with the relevant requirements provided for in Union legislation and for which the current frequency of official controls is therefore no longer justified. The entries in the list concerning aubergines and bitter melon from Dominican Republic, spices from India and Yardlong beans, aubergines and Brassica vegetables from Thailand, should be therefore amended accordingly. (6) The list should also be amended by deleting the entries for commodities for which available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased control frequency is therefore no longer justified. The entries in the list concerning peaches from Egypt, feed additives and premixtures from India and Capsicum annuum from Peru should be therefore deleted. (7) With a view to better targeting certain products set out in the list, TARIC codes have to be added, where appropriate. Amendment of certain CN codes is also necessary to align with the revised Combined Nomenclature applying as of 1 January 2013. (8) In the interest of consistency and clarity of Union legislation, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 by the text set out in the Annex to this Regulation. (9) Regulation (EC) No 669/2009 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 194, 25.7.2009, p. 11. ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Dried grapes (vine fruit) 0806 20 Afghanistan (AF) Ochratoxin A 50 (Food) Hazelnuts (in shell or shelled) 0802 21 00; 0802 22 00 Azerbaijan (AZ) Aflatoxins 10 (Feed and food) Watermelon 0807 11 00 Brazil (BR) Salmonella 10 (Food)  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Strawberries (frozen) 0811 10 China (CN) Norovirus and hepatitis A 5 (Food) Brassica oleracea (other edible Brassica, Chinese Broccoli) (13) ex 0704 90 90 40 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 10 (Food  fresh or chilled) Dried Noodles ex 1902 11 00; 10 China (CN) Aluminium 10 ex 1902 19 10; 10 ex 1902 19 90; 10 ex 1902 20 10; 10 ex 1902 20 30; 10 ex 1902 20 91; 10 ex 1902 20 99; 10 ex 1902 30 10; 10 ex 1902 30 10 91 (Food) Pomelos ex 0805 40 00 31; 39 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 20 (Food  fresh) Tea, whether or not flavoured 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10 (Food)  Aubergines  0709 30 00; ex 0710 80 95 72 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 10  Bitter melon (Mormodica charantia)  ex 0709 99 90; 70 ex 0710 80 95 70 (Food  fresh, chilled or frozen vegetables)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; 10 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 20 ex 0710 22 00 10  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10; ex 0709 60 99 20  0710 80 51; ex 0710 80 59 20 (Food  fresh, chilled or frozen vegetables)  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Pomegranates  ex 0810 90 75 30  Strawberries  0810 10 00 (Food  fresh fruits) Peppers (sweet and other than sweet) (Capsicum spp.) 0709 60 10; ex 0709 60 99; 20 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 10 0710 80 51; ex 0710 80 59 20 (Food  fresh, chilled or frozen)  Groundnuts (peanuts), in shell  1202 41 00 Ghana (GH) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10 (Feed and Food) Curry leaves (Bergera/Murraya koenigii) ex 1211 90 86 10 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single residue methods (5) 50 (Food  fresh herbs)  Capsicum annuum, whole  0904 21 10 India (IN) Aflatoxins 10  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Curry (chilli products)  0910 91 05  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00  Mace (Myristica fragrans)  0908 21 00; 0908 22 00  Ginger (Zingiber officinale)  0910 11 00; 0910 12 00  Curcuma longa (turmeric)  0910 30 00 (Food  dried spices)  Groundnuts (peanuts), in shell  1202 41 00 India (IN) Aflatoxins 20  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Okra ex 0709 99 90 20 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (2) 50 (Food  fresh)  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 Indonesia (ID) Aflatoxins 20  Mace (Myristica fragrans)  0908 21 00; 0908 22 00 (Food  dried spices)  Peas with pods (unshelled)  ex 0708 10 00 40 Kenya (KE) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (16) 10  Beans with pods (unshelled)  ex 0708 20 00 40 (Food  fresh and chilled) Watermelon (Egusi, Citrullus lanatus) seeds and derived products ex 1207 70 00; 10 Nigeria (NG) Aflatoxins 50 ex 1106 30 90; 30 ex 2008 99 99 50 (Food) Mint ex 1211 90 86 30 Morocco (MA) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (17) 10 (Food  fresh herb) Watermelon (Egusi, Citrullus lanatus) seeds and derived products ex 1207 70 00; 10 Sierra Leone (SL) Aflatoxins 50 ex 1106 30 90; 30 ex 2008 99 99 50 (Food) Peppers (other than sweet) (Capsicum spp.) ex 0709 60 99 20 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (9) 10 (Food  fresh)  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Salmonella (6) 10  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30 (Food  fresh herbs)  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20  Basil (holy, sweet)  ex 1211 90 86 20 (Food  fresh herbs)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; 10 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20 ex 0710 22 00 10  Aubergines  0709 30 00; ex 0710 80 95 72  Brassica vegetables  0704; ex 0710 80 95 76 (Food  fresh, chilled or frozen vegetables)  Sweet Peppers (Capsicum annuum)  0709 60 10; 0710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10  Tomatoes  0702 00 00; 0710 80 70 (Food  fresh, chilled or frozen vegetables) Dried grapes (vine fruit) 0806 20 Uzbekistan (UZ) Ochratoxin A 50 (Food)  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 20  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley  ex 0709 99 90 40 (Food  fresh herbs)  Okra  ex 0709 99 90 20 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 20  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 20 (Food  fresh)  Groundnuts (peanuts), in shell  1202 41 00 South Africa (ZA) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex. (2) In particular residues of: Acephate, Methamidophos, Triazophos, Endosulfan, Monocrotophos, Methomyl, Thiodicarb, Diafenthiuron, Thiamethoxam, Fipronil, Oxamyl, Acetamipirid, Indoxacarb, Mandipropamid. (3) In particular residues of: Amitraz, Acephate, Aldicarb, Benomyl, Carbendazim, Chlorfenapyr, Chlorpyrifos, CS2 (Dithiocarbamates), Diafenthiuron, Diazinon, Dichlorvos, Dicofol, Dimethoate, Endosulfan, Fenamidone, Imidacloprid, Malathion, Methamidophos, Methiocarb, Methomyl, Monocrotophos, Omethoate, Oxamyl, Profenofos, Propiconazole, Thiabendazol, Thiacloprid. (4) In particular residues of: Acephate, Carbaryl, Carbendazim, Carbofuran, Chlorpyriphos, Chlorpyriphos-methyl, Dimethoate, Ethion, Malathion, Metalaxyl, Methamidophos, Methomyl, Monocrotophos, Omethoate, Prophenophos, Prothiophos, Quinalphos, Triadimefon, Triazophos, Dicrotophos, EPN, Triforine. (5) In particular residues of: Triazophos, Oxydemeton-methyl, Chlorpyriphos, Acetamiprid, Thiamethoxam, Clothianidin, Methamidophos, Acephate, Propargite, Monocrotophos. (6) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (7) In particular residues of: Carbendazim, Cyfluthrin Cyprodinil, Diazinon, Dimethoate, Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb, Methomyl, Omethoate, Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular residues of: Methomyl, Oxamyl, Carbendazim, Clofentezine, Diafenthiuron, Dimethoate, Formetanate, Malathion, Procymidone, Tetradifon, Thiophanate-methyl. (9) In particular residues of: Carbofuran, Methomyl, Omethoate, Dimethoate, Triazophos, Malathion, Profenofos, Prothiofos, Ethion, Carbendazim, Triforine, Procymidone, Formetanate. (10) In particular residues of: Buprofezin; Imidacloprid; Fenvalerate and Esfenvalerate (Sum of RS & SR isomers); Profenofos; Trifluralin; Triazophos; Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (11) In particular residues of: Triazofos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl, Fenthoate, Methidathion. (12) In particular residues of: Carbofuran (sum), Chlorpyrifos, Cypermethrin (sum), Cyproconazole, Dicofol (sum), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz, Profenofos, Propiconazole, Thiophanate-methyl and Triforine. (13) Species of Brassica oleracea L. convar. Botrytis (L) Alef var. Italica Plenck, cultivar alboglabra. Also know as Kai Lan, Gai Lan, Gailan, Kailan, Chinese bare Jielan. (14) In particular residues of: Chlorfenapyr, Fipronil, Carbendazim, Acetamiprid, Dimethomorph and Propiconazole. (15) In particular residues of: Carbofuran, Carbendazim (sum), Chlorpyriphos, Profenofos, Permethrin, Hexaconazole, Difenoconazole, Propiconazole, Fipronil, Propargite, Flusilazole, Phenthoate, Cypermethrin, Methomyl, Quinalphos, Pencycuron, Methidathion, Dimethoate (sum), Fenbuconazole. (16) In particular residues of: Dimethoate (Sum), Chlorpyriphos, Acephate, Methamidophos, Methomyl, Diafenthiuron, Indoxacarb. (17) In particular residues of: Chlorpyriphos, Cypermethrin, Dimethoate (sum), Endosulfan (sum), Hexaconazole, Parathion-Methyl (sum), Methomyl, Flutriafol, Carbendazim (sum), Flubendiamide, Myclobutanil, Malathion (sum).